IN THE UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT


                                       No. 99-40979
                                     Summary Calendar

UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,
                                             versus
RICKEY EUGENE MILLER,

                                              Defendant-Appellant.
                ____________________________________________
                    Appeal from the United States District Court
                         for the Eastern District of Texas
                             USDC No. 2:97-CR-11-7
                ____________________________________________
                                  April 10, 2000

Before POLITZ, JONES, and WIENER, Circuit Judges.
PER CURIAM:*
    Rickey Eugene Miller appeals his conviction for conspiracy to distribute crack

cocaine, contending that the evidence was insufficient to support his conviction, that

the district court erred by denying his motion for a new trial based on an alleged
violation of Brady v. Maryland,2 and that the court erred by denying his requested

jury instruction.


       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       2
        373 U.S. 83 (1963).
  Our review of the briefs of the parties and the record before the court persuades that
no reversible error was committed at trial. Even discounting the evidence establishing

that Miller conspired with Donna Porter during the controlled buy, the evidence

introduced was sufficient to establish that Miller conspired with other persons not
named in the indictment. Therefore, Miller’s challenge to the sufficiency of the

evidence and the denial of his motion for a new trial both fail.3 Miller’s contention that

the court erred by declining to give a buyer-seller jury instruction fails because the

instruction requested was not supported by the required evidentiary foundation.4
       The judgment appealed is AFFIRMED.




       3
        United States v. Villasenor, 894 F.2d 1422 (5th Cir. 1990); United States v. Kates,
174 F.3d 580 (5th Cir. 1999).
       4
        United States v. Correa-Ventura, 6 F.3d 1070 (5th Cir. 1993).

                                              2